Cuyahoga App. No. 47853. This cause is an appeal of right from a judgment of the court of appeals under App.R. 26(B) in a case involving the death penalty. On April 11, 2003, appellant filed a notice of appeal and a merit brief in support of his appeal, and a motion to stay the execution of sentence in Supreme Court case No. 1985-0007, the appeal arising out of appellant’s conviction and sentence. The execution of appellant’s sentence in case No. 1985-0007 is currently set for June 24, 2003. It appearing to the court that expedited review of this appeal is warranted,
IT IS ORDERED by the court, sua sponte, that the Clerk shall dispense with the ordering of the record from the court of appeals and the appellee shall file its merit brief within twenty days of the date of this entry.